Citation Nr: 0513468	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether it was proper to reduce the veteran's disability 
compensation benefits to a 10 percent rate effective July 7, 
2000, as a result of his incarceration for a felony 
conviction.

2.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound (GSW) to the left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to August 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a November 1981 rating decision, the RO, in 
pertinent part, granted service connection for a GSW to the 
left side and assigned an initial noncompensable rating, 
effective October 20, 1980.  In May 1982, the veteran 
testified at an RO hearing; a copy of the transcript is 
associated with the record.

In a February 2003 action, the RO reduced the veteran's 
disability compensation to the 10 percent rate effective from 
the 61st day of the veteran's incarceration for a felony.  
The veteran was scheduled for a Central Office (CO) hearing 
in April 2004, but failed to appear.  As such, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2004).

In a December 2003 VA Form 21-4138, the veteran indicated 
that a previously submitted Financial Status Report was a 
request for a waiver of overpayment in compensation benefits 
in the amount of $6,993.60.  This issue is referred to the RO 
for appropriate action.

The Board notes that, in February 2005, the Board received 
recent prison medical records without a waiver of review by 
the agency of original jurisdiction (AOJ).  Since these 
records are not relevant to in making a decision on whether 
the reduction was proper, the Board will continue appellate 
review of issue 1 above.  However, the veteran's increased 
rating claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to include 
consideration of his prison medical records.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling; severe 
acne of the face, back, shoulders, and chest with active 
lesions, rated as 30 percent disabling; a GSW scar to the 
left side; and residuals of a fracture of the distal phalanx 
of the right ring finger, the latter both rated as 
noncompensable; for a combined rating of 70 percent.     

3.  The veteran was incarcerated following his conviction for 
a felony on May 8, 2002, and remains incarcerated.


CONCLUSION OF LAW

The reduction in the veteran's disability compensation 
benefits to a ten percent rate effective from July 7, 2002, 
due to incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that his disability compensation should 
not be reduced, notwithstanding his conviction and 
incarceration for commission of a felony, because he needs 
his disability compensation benefits to assist his mother to 
pay his bills, including the repayment of a loan received 
from his mother and sister.  He also argues that it is unfair 
to reduce his compensation benefits because of his 
incarceration on the grounds that his disabilities were 
established because of disorders incurred in, or aggravated 
by, active duty.

Generally, any person who was/is incarcerated in a federal, 
state, or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980, and 
who is rated 20 percent or more for service-connected 
disabilities, shall not be paid compensation in excess of the 
amount specified in 38 U.S.C.A. § 1114(a) (West 2002) 
(authorizing payment of disability compensation at the 10 
percent rate), beginning on the 61st day of incarceration.

The full amount of disability compensation payable may be 
resumed upon his release from incarceration.  See 38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2004).  This is true, 
notwithstanding that a disability or disabilities 
continuously rated at a particular level for 20 or more years 
for compensation purposes under laws administered by VA will 
not be reduced to less than such rating except upon a showing 
that such rating was based on fraud.  See 38 C.F.R. 
§ 3.951(b) (2004).

During the pendency of this appeal, 38 C.F.R. § 3.665 was 
amended in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance to the 
particular facts in this case, since the veteran is not a 
fugitive felon.  Accordingly, it is not necessary for the 
Board to have separate findings of fact, conclusions of law 
and statements of reasons or bases applying both the pre- and 
post-amendment versions of 38 C.F.R. § 3.665.  Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34,532 (May 30, 2000) [unless it is 
clear from comparison, separately apply the pre- amendment 
and post-amendment version of a regulation to determine which 
version is more favorable].

Following a September 1982 rating decision issued the 
following month by the RO, the veteran has been service 
connected for PTSD, rated as 50 percent disabling; severe 
acne of the face, back, shoulders, and chest with active 
lesions, rated as 30 percent disabling; a GSW scar to the 
left side; and residuals of a fracture of the distal phalanx 
of the right ring finger, the latter both rated as 
noncompensable; for a combined rating of 70 percent since 
December 1, 1980.  

An October 2002 prisoner computer match between VA and the 
Social Security Administration reflects that the veteran was 
incarcerated at the Correctional Reception Center in Orient, 
Ohio, with the date of confinement listed as May 8, 2002.  A 
December 2002 VA Form 21-4193, Notice to Department of 
Veterans Affairs of Veterans or Beneficiary Incarcerated in 
Penal Institution, from the Correctional Reception Center 
confirms that the veteran was committed for a felony offense 
on May 8, 2002, that the length of sentence was three years, 
and the scheduled release date was given as June 29, 2007.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  

In a December 2002 letter, the RO notified the veteran it 
proposed to reduce his compensation benefits to 10 percent 
based on his incarceration for a felony conviction, and that 
the adjustment would result in an overpayment of benefits.  
He was advised of the legal requirements governing reduction 
of his compensation if confined for more than 60 days, and he 
was given a period of 60 days to submit evidence to show that 
the proposed action should not be taken.  He was also advised 
of his right to a predetermination hearing, if requested 
within the next 30 days.  No additional evidence was received 
from the veteran.  Accordingly, in February 2003, the RO 
informed the veteran that payment of his compensation 
benefits would be reduced to the 10 percent rate effective 
from his 61st day of incarceration, or July 7, 2002.  

The veteran argues that his benefits should not be reduced 
because the reduction of benefits results in hardship to him, 
since he has no other source of income to pay his bills.  
However, the provisions of 38 U.S.C.A. § 5313 do not 
authorize VA to consider hardship when determining whether 
benefits of an incarcerated veteran should be reduced.  The 
veteran also argued, in his statements, that his mother was 
dependent on his checks.  The veteran was notified of the 
definition of a dependant for veterans' benefits purposes, 
and he did not seek to establish his mother as a dependant.  
In the absence of adjudication of the status of his mother as 
a dependant, the veteran's compensation cannot, under the 
statute or under the regulations, exceed the 10 percent rate.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The veteran does not contend that he was not 
convicted of a felony or that he was/is not incarcerated as a 
result.  Finally, he does not contend that his incarceration 
has terminated.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable, since the 
facts are not in controversy.
Finally, to some extent, the veteran appears to be raising an 
argument couched in equity, in that he contends that it is 
unfair to reduce his compensation benefits because of his 
incarceration on the grounds that his disabilities were 
established because of disorders incurred in, or aggravated 
by, active duty.  Unfortunately, the Board has no authority 
to act outside the constraints of the statutory and 
regulatory criteria.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 422 (1994).

In view the foregoing, the Board finds that the reduction of 
the veteran's disability compensation benefits to the 10 
percent rate effective July 7, 2002, was proper.  The 
provisions of 38 C.F.R. § 3.665 are controlling.  Where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, review of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) is not necessary in this case.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The appeal is denied.




REMAND

In November 1981, the RO granted service connection for a GSW 
to the left side and assigned an initial noncompensable 
rating, effective from the date of claim.  The appellant 
contends that his service-connected residuals of a fragment 
wound to the left side warrants a compensable rating.  

The VCAA is applicable to claims pending on November 9, 2000.  
In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the increased rating 
issue addressed in this remand.  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  This has not been done and must be 
accomplished on remand.  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the 
Board's ability to cure VCAA deficiencies and held that 
records such as the recently received prison medical records 
must be reviewed by the agency of original jurisdiction 
before final action is taken by the Board.

The Board observes that the rating criteria pertaining to the 
evaluation of muscle injuries and skin disorders (scars) have 
changed several times during the pendency of this appeal.  
See 62 Fed. Reg. 30,235-40 (June 3, 1997); 67 Fed. Reg. 
49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448-
49 (Sept. 16, 2002)).

Service medical records reflect, in March 1968, the veteran 
was treated for a painful fragment wound on the left side.  
The wound was dressed and he was prescribed an antibiotic and 
a painkiller.  In February 1969, the veteran complained of 
left chest pain.  On examination, the abdomen was tender in 
the left upper quadrant at the site of an old wound.  A 
contemporaneous chest X-ray revealed a calcific density 
measuring about 5 millimeters in diameter on the lateral view 
in the region of T-4 and T-5, which was not seen on the PA 
view.  On the medical history portion of the veteran's July 
1969 separation examination report, the examiner noted a 
fragment wound to left "chest wall RVN."  In August 1980, 
the veteran complained of pain in the left chest wall after 
eating, near the site of a shrapnel fragment from 1968.  The 
veteran submitted his service-connection claim in October 
1980.  In a February 1982 VA Form 1-9, the veteran stated 
that the wound on the left side caused weakness and that, in 
the morning, he got morning sickness and occasionally 
vomited.  He also experienced pain and tenderness.  At a May 
1982 RO hearing, the veteran testified that he had a retained 
foreign body in his side that he could feel, if he rubbed his 
fingers around his side, which VA physicians told him was not 
bad enough to remove.  He stated that it still gave him pain.  
Except for service medical records, VA treatment records and 
examination reports dated before 1982, and prison medical 
records from May 2002 to December 2004, no other treatment 
records have been associated with the file.  The Board notes 
that the duty to assist includes obtaining additional 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  

On remand, the RO should contact the veteran and ask him to 
identify and sign releases for health care providers that 
treated him for his service-connected residuals of his 
fragment wound to the left side from October 1980 to the 
present and should obtain missing non-VA and VA records for 
that period.  This is particularly important in cases where 
staged ratings are a possibility.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also finds that the most recent, January 1981 VA 
examination regarding the veteran's service-connected 
residuals of a fragment wound to the left side was inadequate 
because, it did not provide the clinical findings needed to 
rate any muscle damage or scarring.  On remand, an 
examination should be performed to ascertain the nature and 
extent of the residuals of a GSW with alleged retained 
foreign body to the veteran's left side.  Clinical findings 
must be reported in detail, including measurement of 
scarring, limitation of motion and of function, and pain.  
This is particularly true here, where the issue on appeal is 
from an initial rating.  Because the present appeal arises 
from an initial rating decision, which established service 
connection and assigned an initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the veteran's claim for an 
initial compensable rating was pending when the regulations 
pertaining to muscle injuries and skin disorders were 
revised, the RO should analyze the veteran's increased rating 
claim under both the former and current rating criteria for 
muscle injuries and skin disorders.  He is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000; see also 65 Fed. Reg. 33,422 (2000).  The current 
criteria cannot be used prior to their effective date.  An 
examination is needed to provide clinical findings so that 
the RO can consider ratings under all appropriate diagnostic 
codes and consider whether "staged" ratings are warranted 
for these disorders.  

The United States Court of Appeals for Veterans Claims has 
indicated that, even though incarcerated, a veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
While VA does not have authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  Bolton, 8 Vet. App. 
191.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of a fragment wound to his left 
side since October 1980 to the present.  
The RO should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.

2.  The RO must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to an increased (compensable) 
rating;(2) of the former and current 
rating criteria for rating muscle 
injuries and scars; (3) of the 
information and evidence that VA will 
seek to provide; (4) of the information 
and evidence that the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements for the 
veteran to be afforded muscle and skin 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of a fragment wound to the left 
side.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
studies to ascertain whether there are 
any retained foreign bodies.  

First, the muscle examiner is to 
determine the nature and extent of the 
veteran's residuals of a fragment wound 
to the left side.  If range of motion 
studies demonstrate any limitation of 
motion, the muscle examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The muscle 
examiner should specify any anatomical 
damage, identify the muscle groups 
involved, indicate whether there are any 
retained foreign bodies, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The muscle 
examiner should specify any functional 
loss due to pain or weakness.  

Second, the skin examiner should 
expressly give the extent of the scarring 
related to fragment wound residuals to 
the left side in square inches or square 
centimeters, should indicate whether the 
veteran's scarring is unstable (i.e., 
frequent loss of covering of skin over 
the scar), deep, superficial (i.e., not 
associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of, 
the affected part.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand.  In particular, review of the 
increased rating claim should include 
consideration of the former and current 
muscle injury and skin rating criteria; 
staged ratings and all applicable 
diagnostic codes under 38 C.F.R. §§ 4.73 
and 4.118.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


